United States District Court
Northern District of California

& WwW WN

Wi

So SS SN NN

10
i

12
13
14
15
16
17
18
19
20
21

22
23
24
25
26
27
28

Case 3:20-cv-01317-LB Document 9 Filed 03/09/20 Page 1 g&2))_ f= |")

 

MAR -9 2020
SUSAN Y. SOONG

CLERK, U.S. DISTRICT COURT

N C cc
UNITED STATES DISTRICT COURT ©" STRICT OF CALIFORNIA

NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

EEON FOUNDATION,
Case No. 20-cv-01317-LB
Plaintiff,
Ws CONSENT OR DECLINATION
TO MAGISTRATE JUDGE
Defendants.

 

 

 

INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you (if
you are the party) or the party you represent (if you are an attorney in the case) choose(s) to

consent or decline magistrate judge jurisdiction in this matter. Sign this form below your selection.

( ) Consent to Magistrate Judge Jurisdiction

In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a
United States magistrate judge conduct all further proceedings in this case, including trial and
entry of final judgment. I understand that appeal from the judgment shall be taken directly to the
United States Court of Appeals for the Ninth Circuit.

 

OR
( Decline Magistrate Judge Jurisdiction
n accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United States

magistrate judge conduct all further proceedings in this case and I hereby request that this case be
reassigned to a United States district judge.

DATE: 6€-a7-20 NAME: EBON fkA Geer _Jenies
COUNSEEFOR-?

(OR “PRO SE”): Fe SE

j Signature

 

 
 

Case 3:20-cv-01317-LB_ Document 9_Filed 03/09/20 Page 2 of 2

 

Eeon fka Brett Jones

California Institute for Men
“—~P.O. Box 600 Facility A
Chino, California 91708
United States District Court
Northern District of California
450 Golden Gate Avenue
San Francisco, CA 94102
February 27, 2020

RE: 20-cv-01317-LB

ALL PURPOSE PROOF OF SERVICE

I, Eeon fka Brett Jones, being above the age of 18, of the majority and a citizen of the
United States of America, do hereby certify that the document(s) entitled:
a. Declination to Magistrate Judge Jurisdiction
I SERVED, as true and correct copies of the attached, by placing said copies in a postage

paid envelope addressed to the entity hereinafter listed, by depositing said envelope in the

U.S.P.S. Mail on this 27" day of February 2020.

United States District Court

Northern District of California

450 Golden Gate Avenue

San Francisco, CA 94102 —_U.S.P.S. Priority Mail Tracking #: 9405511699000677832006

 

Eeon fka Brett Jones

Page | of |
